Citation Nr: 1146449	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the service-connected cervical strain, effective on December 18, 2009.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1979.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision of the RO.

In a January 2010 rating decision, the RO increased the rating from 20 to 30 percent for the service-connected cervical spine disability, effective on December 18, 2009.

In November 2010, the Veteran testified from the RO by way of a videoconference hearing held the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

By way of a March 2011 rating decision, the Veteran was assigned a rating of 30 percent, effective November 28, 2007, for the service-connected cervical spine disability.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on this part.


REMAND

It appears from the record, to include the Veteran's virtual electronic file, that the RO did not obtain recent treatment records or arrange for a VA examination as previously requested by the Board.
As the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  
 "A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In order to avoid a retelling of the bases for the original examination request, a copy of the body of this Remand, as well the February 2011 Board Remand, must be provided to the examiner before the rendering of any opinion.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding  treatment records, including any pertinent documents from the VA Medical Center in Philadelphia. PA and private treatment records from M. L., D. O., and any other VA and private medical records identified by him as pertaining to his claim.  If records are unavailable, a note to that effect should be placed in the claims file and the Veteran and his representative be notified in writing.

2.  Then, the Veteran should be scheduled for VA examinations to determine the current severity and all orthopedic and neurologic manifestations of the service-connected cervical strain.  The claims file should be made available to and reviewed by the examiner(s).

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including all orthopedic and neurologic residuals found to result from the service-connected disability.  Based on a review of the claims file and the results of the examination, the examiner(s) should address the following:

An appropriate examiner should indicate whether there is incapacitation due to back pathology, detail ranges of motion, detail any neurological findings, to include the nerves or nerve groups affected, and otherwise describe all pertinent findings and symptoms associated with the service-connected cervical strain, including whether there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.

An appropriate examiner should indicate if there is functional loss due to pain, weakness, excess fatigability, or incoordination.

An appropriate examiner should also indicate if the disability results in radiculopathy to one or both of the upper extremities.  If so, the examiner(s) should describe the extent and effect of such radiculopathy.  The examiner(s) should also reconcile the December 2007 VA examination and the December 2009 VA examination findings regarding radiculopathy.

A rationale should be provided for all opinions expressed.  The Veteran's medical records must be made available for the examiner(s) to review and the examination report(s) should indicate whether the examiner(s) reviewed the Veteran's medical records.

3.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable appropriate opportunity for a response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


